DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect independent claim 1, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a removable build module with the memory which includes a first data field that stores pre-build job parameters related to the build material in the storage compartment and second data field that stores post-build job parameters related to the 3D object after 3D object has been built.
HERZOG PG Publication No. 20040045941 (of record) discloses a removable build module (Figure 1 – 3, 10) to be connected to and removed from a 3- dimensional printer host apparatus (considered an intended use limitation but disclose in Figure 1's item 1), comprising:
	a storage compartment (Figure 2, 8) to store build material (¶ 23), 
a build platform (Figure 2, 7) on which a 3D object is to be built by the 3D printer host apparatus using the build material stored in the storage compartment (¶ 23), 
a drive unit (Figure 2 – 3, 18/19) that moves the build platform when the 3D object is being built on the build platform (¶ 24 and 30), and
a mechanical fastener fastening the removable build module to the 3D printer host apparatus in a fixed position when the removable build module is connected to the 3D printer host apparatus (¶8, ¶26, ¶28, and claims 11–12; these referenced stop and lock elements secure the position of removable build module in the "construction space"— a portion of the 4D printer 
	With respect to the claimed "interface circuit," HERZOG teaches that the removable build module communicates data to the 3D printer host apparatus by of a data transfer means, e.g., a contactless optical transmitter or physical plug contacts (¶11, see also the electrical connections discussed in ¶31 and claims 18–19). These disclosures/teachings are considered to arrive at or make obvious an interface circuit with a structure which is capable of connecting (either optically or physically) to an interconnect circuit of a 3D printer host apparatus. 
With respect to the claimed "a memory including a data field to store build job parameters to be used by the 3D printer host apparatus to build the 3D object…," 
HERZOG discloses that the removable build module also contains "coding" that is readable by the 3D printer (¶26) and a "processor device" which transfers data from the build module to the 3D printer host apparatus (¶ 31). 
HERZOG's generic teachings fail to a memory including first data fields that store pre-build job parameters and second data fields that store post-build job parameters, wherein the pre-build job parameters are data related to the build material in the storage compartment to be used by the 3D printer host apparatus to build the 3D object, wherein the post-build job parameters are data related to the 3D object after the 3D object has been built.
NIELSEN PG Publication No. 20070063372 (of record) teaches a removable build module (102) with a memory (146) including first data fields that store pre-build job parameters (¶39), wherein the pre-build job parameters are data related to the build material in the storage compartment to be used by the 3D printer host apparatus to build the 3D object (¶39–41). 

However, NIELSEN fails to disclose that the memory has a second data fields that stor post-build job parameters, wherein the post-build job parameters are data related to the 3d object after the 3d object has been built. 
As subsequent search failed to return a reference which remedies above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a removable build module with the memory which includes a first data field that stores pre-build job parameters related to the build material in the storage compartment and second data field that stores post-build job parameters related to the 3D object after 3D object has been built.
Claims 2–14 are allowed for the same reasons via their dependency on claim 1. 
With respect independent claim 15, claim 15 is allowed because it recites the same novel features identified above but just broken into two memory modules instead of two data fields within a single memory. 
Therefore, claim 15 is allowed because prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a removable build module with a first memory module that stores pre-build job parameters to be used by the 3D printer host apparatus to build the 3D object, wherein the pre-build job parameters are data related , , to a build material that is used to build the 3D object, and a second memory module that stores post-build job 
Claims 16–20 are allowed for the same reasons via their dependency on claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Interpretation
The Examiner would like to thank the Applicant for amending the claims to rebut the presumption that certain terms were intended to invoke a more narrow claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. During a telephone interview with the Applicant's representative on 03/17/2021, Toan Tran affirmed that the Applicant did not intend to invoke a more narrow claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph . 
Claim Objections 
The Office Action, mailed 09/11/2020, objected to claim(s) 9 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 
Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim(s) 1 – 20 was/were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner asserts that claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The previous rejection relevant to this heading is necessitated because certain limitations were understood to invoke 35 USC 112(f). The Examiner would like to thank the Applicant for amending the claims to rebut the presumption that certain terms were intended to invoke a more narrow claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. During a telephone interview with the Applicant's representative on 03/17/2021, Toan Tran affirmed that the Applicant did not intend to invoke a more narrow claim interpretation under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph . Since the claims do not invoke 35 USC 112 (f), the above referenced rejection is moot and withdrawn.
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1 – 20 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 09/11/2020, is/are moot and withdrawn.  
	Specifically, the Examiner wishes to clarify record in the following ways. With respect to previous indefinite means-plus-function limitations (see page 7 of the Non-Final Rejection mailed on 09/11/2020), these rejections are moot because the claims and record make clear that the Applicant did not intend to invoke 35 USC 112(f). With respect to the previous rejection to claim 3 (see page 3 of the Non-Final Rejection mailed on 09/11/2020),, the claims are sufficiently definite for one of ordinary skill in the art understand how this limitation further narrow the scope of that recited in claim 1. With to the previous rejection of claim 4 (see page 11 of the Non-Final Rejection mailed on 09/11/2020), the recitation of "related to" is no longer a 
Prior Art Rejections 
Applicant’s arguments, page 11–15, filed 12/07/2020, have been fully considered and are persuasive. As demonstrated above, the claims are allowable. All previous prior art rejections are moot and withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743